Citation Nr: 1338523	
Decision Date: 11/22/13    Archive Date: 12/06/13

DOCKET NO.  09-46 842A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to educational assistance under Chapter 1606, Title 10, United States Code, for benefits under the Montgomery GI Bill - Selected Reserve Educational Assistance Program.

2.  Entitlement to educational assistance under Chapter 1607, Title 10, United States Code, for benefits under the Reserve Educational Assistance Program.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active duty service from August 1987 to November 1992 as well as service in the Air Force Reserves.  This case is before the Board of Veterans' Appeals (Board) on appeal from a decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

In May 2013, the appellant testified at a central office hearing.  A transcript of that hearing is of record.

The issue of entitlement to educational assistance under MGIB-SR is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran did not serve on active duty on or after September 11, 2001.


CONCLUSION OF LAW

The Veteran has no legal entitlement to Chapter 1607, REAP education benefits.  10 U.S.C.A. §§ 16161 -16165 (West 2002 & Supp. 2012); 38 C.F.R. §§ 21.7540, 21.7550 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duty to provide notice and assistance under the Veterans Claims Assistance Act (VCAA) are not applicable here as the claims is for benefits not contained within chapter 51.  See Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc) (noting that VCAA provisions are inapplicable to CUE claims); see also Sims v. Nicholson, 19 Vet. App. 453 (2006) (noting that VCAA provisions do not apply where a claim is seeking a decision regarding the distribution of benefits under chapter 55, not entitlement to benefits under chapter 51); Lueras v. Principi, 18 Vet. App. 435, 438-39 (2004) (noting that VCAA provisions are inapplicable to waiver of indebtedness claims); Barger v. Principi, 16 Vet. App. 132, 138 (2002) (stating that VCAA provisions are inapplicable to waiver of recovery of overpayment claims because Chapter 53 contains its own notice provisions). 

The Veteran claims entitlement to REAP educational assistance benefits under Chapter 1607 of Title 10 of the United States Code.  The REAP program provides educational assistance for members of a reserve component on or after September 11, 2001, who served on active duty in support of a contingency operation for 90 consecutive days or more or performed full time National Guard duty under section 502(f) of title 32 for 90 consecutive days or more when authorized by the President or Secretary of Defense for the purpose of responding to a national emergency declared by the President and supported by Federal funds.  10 U.S.C.A. § 16163. 

The record does not show, and the Veteran does not assert, that she was called to active duty on or after September 11, 2001.  

A personnel record indicates that the Veteran was honorably discharged from the Air Force Reserve effective September 23, 1997; and although the Veteran has indicated that her Reserve service ended in 2000, as noted in more detail below, it is still prior to September 11, 2001.  As the Veteran had no active service on or after September 11, 2001, entitlement to this benefit must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to REAP educational assistance benefits under Chapter 1607 of Title 10 of the United States Code is denied.


REMAND

The Montgomery GI Bill Selected Reserve (Chapter 1606, of Title 10, United States Code) is an educational assistance program for members of the Selected Reserve of the Army, Navy, Air Force, Marine Corps, and Coast Guard, and the Army and Air National Guard.  The Reserve components decide who is eligible for the program.  38 C.F.R. § 21.7540(a).  VA makes the payments for the program.  38 C.F.R. §§ 21.7520, 21.7540 (2013).

To be eligible for GI Bill Selected Reserve education benefits, a reservist (1) shall (i) enlist, reenlist, or extend an enlistment as a Reserve for service in the Selected Reserve so that the total period of obligated service is at least six years from the date of such enlistment, reenlistment, or extension; or (ii) be appointed as, or be serving as, a Reserve officer and agree to serve in the Selected Reserve for a period of not less than six years in addition to any other period of obligated service in the Selected Reserve to which the person may be subject; (2) must complete his or her initial period of active duty for training; (3) must be participating satisfactorily in the Selected Reserve; and (4) must not have elected to have his or her service in the Selected Reserve credited toward establishing eligibility to benefits provided under 38 U.S.C. chapter 30; and (5) must have the requirements for a secondary school diploma (or an equivalency certificate) before applying for educational assistance. 38 C.F.R. § 21.7540(a) (2013). 

If a reservist is serving in the Selected Reserve, but does not have a six year contract, he/she does not have a basic eligibility date.  The basic eligibility date is the date on which service commences for the contracted six year period. 

Except as otherwise provided, for a reservist, who became eligible for educational assistance before October 1, 1992, a reservist's period of eligibility expires effective the earlier of the following dates:  (1) the last day of the 10-year period beginning on the date the reservist becomes eligible for educational assistance; or (2) the date of separation from the Selected Reserve.  38 C.F.R. § 21.7550(a) (2013).  This generally results in educational assistance benefits ending the day of separation, if the individual leaves the Selected Reserves. 

However, if a reservist leaves the Selective Reserves, the reservist may still have the full 10 years to use his/her benefits if he/she is discharged from the Selected Reserve because of a disability that was not the result of misconduct or the reservist's unit was inactivated during the period from October 1, 1991, through December 31, 2001.  38 C.F.R. §21.7550(d), (e) (2013).  In addition, a reservist's 10-year period of eligibility may be extended under such circumstances as being called to active duty or for completion of a term of a program.  38 C.F.R. § 21.7550(b), (c) (2013). 

An individual's eligibility may be resumed after Reserve duty status ends if the individual returns to the Selected Reserve within one year.  38 U.S.C.A. § 3012.  A period of eligibility may also be extended if the individual applies for an extension within a prescribed time period, and the individual was prevented from initiating or completing a program of education within the applicable time period, due to a physical or mental disability not the result of the reservist's own willful misconduct, and which was incurred in or aggravated by service in the Selected Reserve.  38 C.F.R. § 21.7551(a). 

The Board notes that the Veteran's DD 214 indicates that she had active service from August 1987 to November 1992; yet, the net active service for that period was noted to be only one year.  On her application for education benefits received in February 2008, the Veteran noted that she entered Reserve service in March 1985 and separated from Reserve service in September 1998.  A February 2008 Department of Defense (DOD) Chapter 1606 data record indicates last activity line of duty as February 22, 2000, the basic eligibility date as September 24, 1991, an effective date of July 1, 1994, the status as eligible, and the reason as involuntary separation from Air Force Reserve.  

A separate DOD record notes duty dates from July 12, 1985 to November 6, 1985 and from January 25, 1991 to August 10, 1991.  A March 2008 DOD Chapter 1606 data record notes the date of eligibility as September 24, 1991 and a delimiting date of September 24, 2001.  A disallowance code of 66 (beyond delimiting date) is also noted.  In April 2011, the Veteran applied for VA compensation benefits and noted active duty service from August 1987 to November 1992 and reserve service from 1985 to 2000.

The Board notes that the Veteran's service personnel records (SPRs) appear to be inconsistent.  At the Board hearing, it was indicated that the Veteran was seeking clarification from the Air Force regarding correction of her SPRs.  Thus, remand is necessary to request a determination from the Department of Defense concerning the Veteran's correct dates of service and accordingly, her eligibility for Chapter 1606 education benefits.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be contacted and requested to provide a full statement of her dates of active duty and reserve service, to include any corrections or alterations to her SPRs from the Department of Defense. 

2.  Thereafter, a determination of the Veteran's active duty service and Reserve service should be confirmed and documented for the file.  Additionally, eligibility for Chapter 1606 education benefits should be requested from the Department of Defense.

3.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


